Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Thermal member…[that] directly exchanges heat with the weir or a glass” in claim 1, lines 7-10.  The  “thermal member” of claim 18 is not linked to a function and thus does not invoke 112 (f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Whereas “unit” (of thermal exchange unit) could be considered a generic placeholder for ‘means’ there is no functional language linked to the unit.  A ‘ thermal exchange’ is not necessarily a function.   Also there is no corresponding structure that is disclosed as capable of performing an entire function of exchanging some element for some other element.  
	The “member” (of “tubular focusing member”) can be considered a generic placeholder for ‘means’ however there is no tangible function linked to the member.  The term ‘focusing’ encompasses tangible functions (like focusing light), none is recited. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for claim 1, lines 9-10: that the thermal member directly exchanges heat with the weir or glass.   Applicant alleges support at [0045].  Examiner notes [0045] references “the ability of the thermal member to exchange heat with a remote region of target 350” without any mention of the exchange being ‘direct’.   Also there is no apparent mention of any ‘direct’ exchange of heat.   Of the three primary modes of heat transfer (conduction, convection and radiation) none appear to be applicable to the disclosed invention.  The distance between the thermal member and the target precludes conduction.  The closed end of the sheath precludes convection (e.g. forced air).  And radiation involves (heat) thermal energy being converted to radiation (Stefan-Boltzmann law) which is the absorbed by a body and converted to thermal energy; the thermal energy (heat) from the radiator is not directly transmitted. 

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 and 18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “thermal exchange unit” (claim 1, line 3) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if ‘thermal exchange’ is intended to be a function.  Examiner notes that the word ‘exchange’ can be a verb (i.e. a function) or a noun (a non-function).  Also it is unclear what the heat would be exchanged for/with. It is unclear if it is actually a thermal transfer (i.e. nothing is exchanged for the heat), or if the function would be the exchange of heated fluid with unheated fluid as suggested by [0040].    The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “focusing member” claim 1, line 4 and claim 18, line 2 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what is focused.  Examiner notes ‘member’ is considered to be a generic place holder for ‘means’.  The word ‘focusing’ could be a physical function, but it could also reflect an intangible function (i.e. mental focus).  [0022] discloses focusing an exchange; [0037] discloses focusing the exchange unit; [0038] discloses focusing the focusing member (“the focusing member is focused”); [0056] discloses focusing heat transfer and figure 3 suggests light is being focused.  The specification fails to describes structure which performs any/all of the disclosed focusing functions (focusing an exchange, focusing a unit, focusing the member, and focusing heat transfer).  Without a clear indication of what is being focused or how it is being focused it is unclear whether ‘focusing member’ should be interpreted under 35 USC 112 (f).   The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 2, lines 3: it is unclear what is required by the unit being ‘focused’.   Examiner’s dictionary reports the following definition for focus: a point at which rays (as of light, heat or sound) converge or from which they diverge or appear to diverge).  Applicant’s figure 3 shows rays forming a focal point within tube and not on the region, thus making it unclear how they might be considered focused on the weir.   The disclosure does not appear to disclose how the unit is focused on the region or give any standard that one might use to determine whether a unit is (or is not focused) on the region.  

Claim 1, line 9: it is unclear what is required by “directly” exchanging heat.  There is no disclosure of any direct exchange or other guidance sufficient to let one know whether an exchange is direct or not.   The plain meaning of ‘direct’ would suggest that a direct heat transfer would require direct contact.  There is nothing suggesting Applicant’s exchange is direct. 

Claim, lines 7-10: claim limitation “
    PNG
    media_image1.png
    147
    690
    media_image1.png
    Greyscale
” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The function of direct exchange of heat is not clearly linked to any structure for performing the function.  [0044] discloses the thermal various structures (e.g. induction heat, torch) that can create heat without explaining how that heat is then exchanged with the weir or glass.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims  18, 21 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by De Lajarte US Pat 3560181.
Claim 18: See figure 2 and the associated text of DeLajarte: 37 anticipates the tubular focusing member with the two ends and lumen as claimed.  The structure (i.e. 40, 38, and 39) within the member 37 anticipates the thermal member as claimed.  The tubular sheath with the ends and lumen is anticipated by the combination of elements 38 and 39.    The inner tube is anticipated by tube 40; one of ordinary skill would understand that there is a space as defined by the claim.
Claim 21: one can consider insulation 42 is an insulation layer of the focusing member. 
Claim 22: See figure 1 and the associated of De Lajarte.  There is a focusing member 37, lumen and thermal member as claimed at each of 22,23, 24 and 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Lajarte US Pat 3560181.
Claim 20: DeLajarte does not disclose the thermal member as comprising silicon carbide but does disclose (col. 3, lines 60-65) the thermal member may be made by a refractory that is known in the art and also discloses silicon carbide being used for the horizontal tube (37).  It would have been obvious to make the thermal member of silicon carbide because it is a known suitable material for the intended use. 
Claims 23-24: DeLajarte does not disclose the housing and opening with the disposed opening.  It would have been obvious to add a roof over the tank 10 so as to prevent people or objects from falling into the tank.  The gap between the tank and the roof would be the claimed opening(s).  


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
It is argued that that support for current claim 1 may be found at [0045].  Examiner disagrees because there is nothing in [0045] or elsewhere suggesting the exchange is done ‘directly”. 
It is argued that claim 1 and 18 now recites the two ends and the lumen and thus recites sufficient structure to avoid having the ‘focusing member’ avoid invoking 35 USC 112(f).  This is not persuasive because there is nothing suggesting that the ends and lumens are capable of performing a ‘focusing’ function.  
It is argued that the claim 1 recites sufficient structure for the ‘thermal exchange unit” to avoid interpretation under 35 USC 112(f).  This is not persuasive because there is nothing which indicates that the recited structure of the claim is capable of performing a ‘thermal exchange’ function.  
It is argued that one would understand what is meant by ‘focused’ in claim 2 based on  paragraph [0045].  This is not persuasive because the explanation of [0045] is indicated as being an ‘example’ (line 8).  And as an example one would not considered to be a definition.   Moreover [0045] and the arguments do not indicate whether the ‘focused’ is intended to have its plain meaning or if Applicant intends [0045] to provide a new definition for ‘focused’. 
It is urged that the Office erroneously asserts that Applicant’s figure 3 represent that the term ‘focused’ means ‘rays forming a focal point’.   This is not persuasive because there is a presumption that a claim term carries its ordinary meaning which is not rebutted by simply point to embodiments of the invention disclosed in the specification.   There is nothing that would inform one of ordinary skill that ‘focused’ should have no aspect of its plain meaning and instead take a meaning extracted from the specification.  
Regarding claim 1: It is argued that Dockerty does not directly exchange heat with the weir or glass.  This is persuasive.  However it is noted that Applicant’s disclosure also does reasonably disclose direct heat exchange.  
	The arguments regarding Claim 18 avoiding Dockerty are convincing.  Nevertheless the claims are rejected as indicated above.               

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741